Citation Nr: 0426423	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-17 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.

2.  Entitlement to service connection for tremors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO denied the veteran's claims for service connection for 
rheumatoid arthritis and tremors.  The veteran filed a notice 
of disagreement (NOD) in October 2002.  The RO issued a 
statement of the case (SOC) later that same month, and the 
veteran filed a substantive appeal in October 2002.  

The veteran offered testimony during a hearing before RO 
personnel in March 2003, a transcript of the hearing is of 
record.  In October 2003, the RO issued a supplemental SOC 
(SSOC) that reflects the RO's continued denial of the claims. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  There is no evidence of complaints, findings, or 
diagnosis of, or treatment for, rheumatoid arthritis or 
tremors during the veteran's active service.

3.  There is no competent evidence medically relating the 
veteran's rheumatoid arthritis and tremors to his period of 
active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid 
arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).

2.  The criteria for service connection for tremors are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.

In an April 2002 letter, and the October 2002 SOC, VA 
notified the veteran of the legal criteria governing the 
claims.  In each instance, the veteran was given an 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the April 2002 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

Compliance with the VCAA was not completed until October 
2002.  In October 2003, after all appropriate notice and 
assistance had been provided, the RO adjudicated the 
veteran's claims for the first time after compliance with the 
VCAA.  Therefore, all pertinent records were in the claims 
file prior to the RO's initial post-VCAA notice adjudication 
of the veteran's claims.  Given the RO's compliance with 
VCAA, and the RO's post-compliance adjudication of the 
claims, there is no additional action to be taken by the RO, 
and no benefit to the veteran in returning his claims to the 
RO for yet another post-VCAA adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO has obtained the 
veteran's identified treatment records, and provided the 
veteran a hearing on his claims.  Moreover, the veteran has 
been given the opportunity to submit evidence to support his 
claims, which he has done.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
that has not been obtained.  

While the Board notes that records associated with the 
veteran's receipt of Social Security Administration (SSA) 
disability benefits are not in the claims file, the Board 
finds that these records are not necessary for the 
adjudication of the veteran's claims for service connection.  
The medical evidence already of record establishes the 
existence of his rheumatoid arthritis and tremors; however, 
what this case turns on, as explained below, is a nexus 
between each of these disabilities and service.  There is 
currently no such medical evidence of record, and, during his 
March 2003 RO hearing, the veteran testified that there is no 
medical opinion relating his disabilities to his service.  As 
the SSA records would, at most, only corroborate evidence 
already of record, their presence in the claims file is not 
required; hence, the failure to obtain them is harmless. 
There is no need for the RO to obtain records where the 
veteran has not indicated how the records would be useful to 
the claim(s) or that such records include medical opinions 
establishing that his claimed disabilities are medically 
related to service.  See Holoway v. Brown, 4 Vet. App. 454 
(1993).

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II.  Factual Background

Service medical records show that the veteran was normal from 
a neurological standpoint at the time of his induction 
examination in June 1965, and at his separation examination 
in April 1967.  There is also no indication of complaints or 
treatment for tremors or arthritis in the service treatment 
records.

The first medical evidence of treatment for tremors is in a 
February 1988 private treatment record.  The doctor notes 
that the veteran has familial tremors that were getting 
worse.  He was treated with medication, and seen sporadically 
after this time with complaints related to his tremors.  In 
May 1997 he was referred to a neurologist for treatment of 
his tremors, and this medical report notes that he has 
familial tremors, worse over the past few years, and that the 
veteran worked as a carpenter until approximately 7 or 8 
years ago.  In a June 2000 VA treatment notation it states, 
that the veteran reported having tremors since he was 5 or 6 
years old.

The veteran was first diagnosed with rheumatoid arthritis 
affecting his hands and feet in August 1999.  In June 1999, 
he was treated by his private physician for pain in his hands 
and feet.  The private doctor diagnosed arthralgias, and, in 
a July 1999 treatment note stated that the veteran's 
arthritis profile was benign, and the he was not sure of the 
etiology of the pains, noting that, perhaps, it was a viral 
type infection.  Records show that VA has treated the veteran 
for rheumatoid arthritis since August 1999.

During his October 2003 RO hearing, the veteran testified 
that he was exposed to cold temperatures while stationed in 
Germany during service and that he believes his rheumatoid 
arthritis is related to this exposure, although he has no 
medical opinion linking his arthritis to service.  He also 
testified that he had tremors prior to service but they were 
aggravated when he was nervous, and that he was nervous 
during his training in service.  He stated that he was first 
treated for tremors after his discharge in approximately 
1985.

III. Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  Service connection requires findings as to the 
existence of a current disability and of a connection between 
the veteran's service and the disability.  Watson v. Brown, 4 
Vet. App. 309 (1993).  

Service connection may presumed, for certain chronic 
diseases, to include arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board is 
bound in its decisions by precedent opinions of the VA 
General Counsel.  See 38 U.S.C.A. § 7104(c).

Initially, the Board notes that the record contains 
conflicting evidence as to whether the veteran, in fact,  had 
tremors at his entry into service.  The veteran's has made 
statements during his hearing and to his treating physicians 
to the effect that he has had tremors since his childhood, 
and that this is a familial condition that existed prior to 
his entry in service.  However, service medical records at 
his entry into service fail to document any such condition, 
and there are no medical records for the period prior to his 
entry indicating a diagnosis or treatment for tremors.  

Given that a veteran is presumed sound at entry when a 
condition is not noted on the examination, the Board finds 
that the veteran is entitled to the presumption of soundness 
as there was no mention of his tremors at his induction.  
Moreover, while the veteran has stated that his condition is 
familial and preceded service, and post-service doctors have 
accepted this history and diagnosed him with familial 
tremors, the Board finds that without a diagnosis or medical 
evidence of treatment for tremors prior to service, this 
evidence is not clear and unmistakable, and therefore does 
not rise to the level sufficient to rebut the veteran's 
presumption of soundness.  

While the veteran is presumed sound, as to tremors (and 
rheumatoid arthritis), at entry into service, and the veteran 
is shown to currently experience both tremors and rheumatoid 
arthritis, service connection must be denied in the absence 
of any competent evidence of a medical relationship between 
either current condition and the veteran's military service. 

Service records are negative for complaints, findings, or 
diagnosis of, or treatment for, either of these disabilities.  
Further, post-service treatment records indicate that the 
veteran was first treated for rheumatoid arthritis in 1999, 
and tremors in 1988, many years after his separation from 
service.  Finally, the Board notes that there is no medical 
evidence or opinion relating either disability to the 
veteran's period of active service, and the veteran 
acknowledged that he has no such medical evidence or opinion 
during his October 2003 hearing.  While the July 1999 private 
examiner speculated that the veteran's rheumatoid may be due 
to a viral infection, there is no medical evidence whatsoever 
that even indicates that any such viral infection occurred 
during the veteran's period of active service.  

The Board does not doubt the sincerity of the veteran's 
belief that his current rheumatoid arthritis and tremors are 
related to his service.  However, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter, such as the etiology of a disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As indicated above, there is no 
competent evidence on the question of medical nexus to 
support either claim.  

Under these circumstances, the Board finds that the claims 
for service connection for rheumatoid arthritis and and for 
tremors must be denied.  As the competent evidence simply 
does not support either claim, the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for rheumatoid arthritis is denied.

Service connection for tremors is denied.


____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



